Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-12-2005

Whitehead v. Schmid
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2316




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Whitehead v. Schmid" (2005). 2005 Decisions. Paper 559.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/559


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DPS-305                                                 NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                    NO. 05-2316
                                 ________________

                           CLINTON O'DELL WHITEHEAD,

                                            Appellant

                                             v.


                             EDWARD SCHMID, ET AL.




                   On Appeal From the United States District Court
                       For the Eastern District of Pennsylvania
                             (D.C. Civ. No. 02-cv-02357)
                     District Judge: Honorable Herbert J. Hutton
                   _______________________________________

 Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2) or Possible Summary
                Action under Third Circuit LAR 27.4 and I.O.P. 10.6
                                   July 14, 2005

            BEFORE: ROTH, BARRY and SMITH, CIRCUIT JUDGES

                              (Filed September 12, 2005)

                              ______________________

                                     OPINION
                             _______________________

PER CURIAM

     Clinton Whitehead filed this civil rights action pro se, pursuant to 42 U.S.C. §
1983, alleging that Appellee violated his constitutional rights.1 Whitehead, who was

incarcerated at SCI-Dallas when he filed this suit, alleges that Appellee, then Clerk of the

Chester County Court of Common Pleas, failed to file documents sent to him, failed to

respond to Whitehead’s repeated inquiries and requests for court documents related to his

criminal case, and destroyed his court documents. Whitehead alleges that, from January

15, 1999 to January 18, 2001, Appellee’s actions (and inactions) denied him access to the

courts. Whitehead’s complaint also asserts ineffective assistance of counsel and several

state law claims.

          After over a year of discovery, during which Whitehead filed several successful

motions to compel, Appellee moved for summary judgment. Whitehead filed a response

opposing summary judgment, supported by an affidavit. The District Court granted

summary judgment to Appellee. Whitehead appeals from this order, again proceeding pro

se.

          The District Court had original jurisdiction over Whitehead’s federal civil rights

claim under 28 U.S.C. §§ 1331 and 1343 and supplemental jurisdiction over his related

state law claims under 28 U.S.C. § 1367. We have appellate jurisdiction under 28 U.S.C.

§ 1291. We review the district court’s grant of summary judgment de novo, viewing the

underlying facts and all reasonable inferences therefrom in the light most favorable to the




      1
    As the parties are familiar with the facts, we recite them here only as necessary to our
discussion.

                                                2
party opposing the motion. Pennsylvania Coal Ass’n v. Babbitt, 63 F.3d 231, 235 (3d

Cir. 1995). Summary judgment is appropriately granted where there is no genuine issue

as to any material fact and the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(c). A party opposing a summary judgment motion cannot rest upon the

“mere allegations or denials of the adverse party’s pleading” but must respond with

affidavits or depositions setting forth “specific facts showing that there is a genuine issue

for trial.” Fed. R. Civ. P. 56(e). We can affirm the District Court’s grant of summary

judgment on any basis supported in the record. See Fairview Township v. EPA, 773, F.2d

517, 524 n.15 (3d Cir. 1985).

       The District Court granted summary judgment to Appellee on the ground that

Whitehead’s suit was barred by the two-year statute of limitations for civil rights actions.

We affirm on the alternate basis argued in Appellee’s motion for summary judgment.

Upon review of the record, we conclude that Whitehead failed to support his allegations

regarding Appellee’s actions or to point to any evidence that would demonstrate the

existence of any injury.

       To show a denial of access to the courts, Whitehead would be required to

demonstrate that Appellee’s alleged actions (or failure to act) “hindered his efforts to

pursue a legal claim.” See Lewis v. Casey, 518 U.S. 343, 347 (1996). The legal claim

must relate to a direct or collateral challenge to Whitehead’s sentence or conditions of

confinement. See id. Whitehead alleges that Appellee’s actions prevented him from



                                              3
filing a direct appeal in his criminal case and frustrated his attempts to file two petitions

for post-conviction relief (“PCRA petitions”). Appellee argued that Whitehead was not

denied access to the courts as he had exhausted his direct appeal rights and therefore

could not demonstrate any injury. We agree. Whitehead was sentenced on June 11, 1998,

making July 11, 1998 the deadline for filing a direct appeal. See Pa. R. App. P. 903(a);

Com. v. Cavanaugh, 456 A.2d 145, 146 (Pa. 1983). Whitehead, therefore, cannot

attribute any impediment to his direct appeal process to Appellee’s alleged actions

occurring approximately six months later. As to the contention that Appellee impeded his

post-conviction proceedings, Whitehead offered no evidence that would demonstrate that

Appellee received either PCRA petition or failed to send Whitehead any documents

essential to his filing a PCRA petition.2

       As to Whitehead’s remaining claims, Appellee was entitled to summary judgment

as to the state law claims, and we find no error in the District Court’s implicit dismissal of

the ineffectiveness claim. As argued in Appellee’s motion for summary judgment,

Whitehead failed to support his state law claims with relevant factual allegations or

evidence. The basis for Whitehead’s ineffective assistance of counsel claim is unclear, as

his pleadings do not identify an attorney in connection with this claim. Even if



   2
    Whitehead has supplied this Court with several exhibits which he claims support his
allegations. Our review of the record reveals that none of these documents were
presented to the District Court; therefore, we do not consider them on appeal. See Fed. R.
App. P. 10(a); Fassett v. Delta Kappa Epsilon (New York), 807 F.2d 1150, 1165 (3d Cir.
1986) (internal citation omitted).

                                               4
Whitehead had identified an attorney, this claim would fail under § 1983 because

attorneys performing traditional defense counsel functions are not “state actors.” See Polk

County v. Dodson, 454 U.S. 312, 324-25 (1981); Black v. Bayer, 672 F.2d 309, 314 (3d

Cir. 1982) rev’d on other grounds, 972 F.2d 1364 (3d Cir. 1992) (en banc).

       For the foregoing reasons, we conclude that Appellee was entitled to judgment as a

matter of law on the record before the District Court and will affirm the District Court’s

order. See Fed. R. Civ. P. 56(c); I.O.P. 10.6.